Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claim 11 is allowable. Claims 1 and 3-10 previously withdrawn from consideration as a result of a restriction requirement, require, as amended below, all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I-III, as set forth in the Office action mailed on 10/29/2020, is hereby withdrawn and claims 1 and 3-10 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ka-Lo Yeh on 03/08/2021.






Cancel claim 2 

Claim 1 should be amended as follows: 
(Currently Amended) A method for determining the size of fresh air inlet, the fresh air inlet being a fresh air inlet of indoor unit of air conditioner, the indoor unit of the air conditioner comprising a housing, the housing being defined with an air outlet and return air inlet, air flowing into the indoor unit of the air conditioner from the return air inlet to perform heat exchange, and being vented from the air outlet, side wall of defining the return air inlet defining the fresh air inlet the method comprising:
acquiring an outputting air volume and a fresh air coefficient of the indoor unit of the air conditioner;
calculating a cross-sectional area of the fresh air inlet, according to the outputting air volume and the fresh air coefficient of the indoor unit of the air conditioner; and 
calculating a diameter of the fresh air inlet, according to the cross-sectional area of the fresh air inlet, wherein the outputting air volume has a dimension of m3/s; and 
wherein the fresh air coefficient comprises maximum fresh air coefficient and minimum fresh air coefficient, the step of calculating a cross-sectional area of the fresh air inlet according to the outputting air volume and the fresh air coefficient of the indoor unit of the air conditioner comprises:
determining a cross-sectional area range of the fresh air inlet, according to the outputting air volume, the maximum fresh air coefficient, and the minimum fresh air coefficient of the indoor unit of the air conditioner; and
defining a cross-sectional area within the cross-sectional area range of the fresh air inlet as the cross-sectional area of the fresh air inlet.

In claim 3 line 1 after “claim” delete – [[2]] – and insert – [1] –
In claim 4 line 1 after “claim” delete – [[2]] – and insert – [1] –



Claim 8 should be amended as follows:
(Currently Amended) An indoor unit of an air conditioner, comprising:
a housing, the housing being defined with an air outlet and a return air inlet, air flowing into the indoor unit of the air conditioner from the return air inlet to perform heat exchange, and being vented from the air outlet, a side wall of defining the return air inlet defining at least one fresh air inlet, and a computing device for determining the size of the at least one fresh air inlet, comprising a processor, a computer-readable storage medium, and a computer program which being stored in the computer-readable storage medium and operated by the processor, the computer program performing the following steps of method for determining the size of fresh air inlet when being executed by the processor, to calculate the diameter of the fresh air inlet formed on an indoor unit of an air conditioner:
acquiring an outputting air volume and a fresh air coefficient of the indoor unit of the air conditioner;
calculating a cross-sectional area of the fresh air inlet, according to the outputting air volume and the fresh air coefficient of the indoor unit of the air conditioner; and 
calculating a diameter of the fresh air inlet, according to the cross-sectional area of the fresh air inlet,
the indoor unit of the air conditioner comprising a housing, the housing being defined with an air outlet and return air inlet, air flowing into the indoor unit of the air conditioner from the return air inlet to perform heat exchange, and being vented from the air outlet, side wall of defining the return air inlet defining at least one fresh air inlet, wherein the outputting air volume has a dimension of m3/s, and 
wherein the fresh air coefficient comprises maximum fresh air coefficient and minimum fresh air coefficient, the step of calculating a cross-sectional area of the fresh air inlet according to the outputting air volume and the fresh air coefficient of the indoor unit of the air conditioner comprises:
determining a cross-sectional area range of the fresh air inlet, according to the outputting air volume, the maximum fresh air coefficient, and the minimum fresh air coefficient of the indoor unit of the air conditioner; and
defining a cross-sectional area within the cross-sectional area range of the fresh air inlet as the cross-sectional area of the fresh air inlet. 





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIVEK K SHIRSAT/              Primary Examiner, Art Unit 3762